DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, 17/134,495, filed 12/27/2020, claims priority from Provisional US Application 62/955,973, filed 12/31/2019. The effective filing date is after the AIA  date of March 16, 2013, and so the application is being examined under the “first inventor to file” provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Application
This Final Office Action is in response to Applicant’s communication of 03/28/2022.  
Claims 1-6, 8-14, and 16-21 are pending, of which claims 1, 9, and 17 are independent.  
Independent claims 1, 9, and 17 have been amended, and dependent claim 8 has been amended to correct the dependency from cancelled claim 7 to independent claim 1. New claim 21 has been added.  
All pending claims have been examined on the merits.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 8-14, and 16-21 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention recites a judicial exception (i.e. an abstract idea) without “significantly more”.  
More specifically, claims 1-6, 8-14, and 16-21 recite “Certain Methods of Organizing Human Activity", specifically “Fundamental Economic Principles or Practices (including Hedging, Insurance, Mitigating Risk)”, “Commercial or Legal Interactions (Including Agreements in the form of Contracts; Legal Obligations; Advertising, Marketing, or Sales Activities or Behaviors; Business Relations)”, or “Managing Personal Behavior or Relationships or Interactions Between People (Including Social Activities, Teaching, and Following Rules or Instructions)” as discussed in MPEP §2106(a)(2) Parts (I) and (II), and in the 2019 Revised Patent Subject Matter Eligibility Guidance. 
The abstract idea elements in independent claim 1 are shown in italic font.  The “additional elements” are shown in italic and underlined font:
1. (Currently Amended) A system for one-click transactions based on financial advice using integrated systems, the system comprising: 
a secure switch operable to communicate bilaterally with at least one financial service provider (FSP) and at least one banking service provider (BSP); and 
at least one gateway server electronically communicating with the secure switch and including a processor and a memory communicatively coupled to the processor, the memory storing instructions executable by the system to perform operations, the operations comprising: 
exchanging cryptographic information with a client computing device associated with a prospective participant, the cryptographic information adapted to encrypt and decrypt communications; 
receiving, from the client computing device, identifying information associated with the prospective participant; 
validating the identifying information using the cryptographic information; 
converting the prospective participant to a validated participant after the validating operation; 
receiving a plurality of data sources from the at least one FSB and at least one BSP associated with the validated participant, the data sources including payroll data savings percentage and retirement account data of the validated participant, 
sending a call-to-action message to a display of the client computing device associated with the validated participant based on analyzing of the plurality of data sources of the validated participant including the payroll data savings percentage and the retirement account data associated with the validated participant, wherein the call-to-action message includes advice including changes to the payroll data savings percentage and a one-click input comprised of a web button or hyperlink for accepting the advice for display on the client computing device display;
receiving feedback as result of accepting the advice with a one-click input from the user input associated with the validated participant based on the call-to- action message;
upon receiving feedback, automatically implementing advice for the validated participant by automatically communicating with the at least financial service provider (FSP) and at least one banking service provider (BSP) based on the feedback from the validated participant;
initiating a one-time or recurring transaction from the at least one banking service provider (BSP) by streamlining a Know-Your-Customer (KYC) process using known data of the validated participant, the known data of the validated participant including financial data of the validated participant available as a financial advisor of the validated participant and authority data from the validated participant,
identifying transactions-in-progress of the validated participant, the transactions-in-progress of the validated participant comprising when funds are in-transition between the at least one financial service provider (FSP) and the at least one banking service provider (BSP); and
sending a transition notification to the validated participant using the identifying transactions-in-progress of the validated participant using the participant application being executed on the client computing device, the transition notification comprising a call-to-action message to the validated participant about the transactions-in-progress before the transactions are completed; and 
at least one application programming interface electronically communicating with the at least one gateway server and adapted to communicate bilaterally with a participant application being executed on the client computing device.

This judicial exception is not integrated into a practical application, because:
The claim is directed to an abstract idea with additional generic computer elements. The generically recited computer elements (e.g. “a secure switch”, “at least one gateway server electronically communicating with the secure switch and including a processor and a memory communicatively coupled to the processor”, “a client computing device”, and “a one-click input comprised of a web button or hyperlink for accepting the advice for display on the client computing device display”) do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer;
Also, the additional elements amount to an equivalent of adding the words "apply it" to the abstract idea, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea;
Also the extra solution steps (the “receiving” and “initiating a one-time or recurring transaction” steps) do not add meaningful limitations to the method, because they are insignificant extra-solution activity;
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (i.e. abstract idea), because:
When considering the additional elements (e.g. “a secure switch”, “at least one gateway server electronically communicating with the secure switch and including a processor and a memory communicatively coupled to the processor”, “a client computing device”, and “a one-click input comprised of a web button or hyperlink for accepting the advice for display on the client computing device display”) "alone and in combination" they do not add significantly more (also known as an "inventive concept") to the abstract idea. 
These additional elements are merely general purpose computers.
Also, the additional elements amount to an equivalent of adding the words "apply it" to the abstract idea, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea;
For the extra solution activities (i.e. the “receiving” and “initiating a one-time or recurring transaction” steps), the receiving of data by computers is a well-understood, routine, and conventional computer function recognized by the courts, as in decisions listed in MPEP § 2106.05(d).
The step of “exchanging cryptographic information with a client computing device” is an equivalent to "apply it”, and also an extra solution activity, which is well known, routine and conventional. Official notice is given that such every HTTPS internet communication is an example of such “exchang[e] [of] cryptographic information”.  Furthermore, this claimed feature is incidental to the invention.
Independent claims 9 and 17 are rejected on the same grounds as independent claim 1.
All dependent claims are also rejected, by virtue of their dependency on a rejected independent claim, and that they merely further define the abstract idea. 
For example, dependent claims 3 and 11 recite non-functional descriptive material (“change in savings rate” and “timestamp”).
In regards to new claim 21, it merely recites an equivalent to “apply it” (on a general purpose computer), and extra-solution activity: “wherein the one-click of the web button or hyperlink communicates with the gateway server.”

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 8-10, 16-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 11,328,359 B1 to Dahm et al. (“Dahm”, Filed July 30, 2015.  Published May 10, 2022) in view of US 2012/0109792 A1 to Eftekhari et al. (“Eftekhari”, Filed Oct. 28, 2010.  Published May 3, 2012) and further in view of US 2021/0089635 A1 to Weeresinghe et al. (“Weeresinghe”, Filed Sept. 25,2019.  Published Mar. 25, 2021). 
In regards to claim 1, 
1. (Currently Amended) A system for one-click transactions and financial advice using integrated systems, the system comprising:

exchanging cryptographic information with a client computing device associated with a prospective participant, the cryptographic information adapted to encrypt and decrypt communications; 
receiving, from the client computing device, identifying information associated with the prospective participant; 
validating the identifying information using the cryptographic information; 
converting the prospective participant to a validated participant after the validating operation; 

(See Dahm, col.86, lines 26-34: “It should also be appreciated that communications made between the host system and other computer devices (e.g., client device, provider device, etc.) as well as internal communications made between elements of the host system 2 can be encrypted and/or otherwise protected for transmission of that data. The specific type of encryption scheme or other type of data transmission protection scheme that is utilized can be any particular type of scheme or combination of schemes for meeting a particular set of design criteria.”)

receiving a plurality of data sources from the at least one FSB and at least one BSP associated with the validated participant, the data sources including payroll data savings percentage and retirement account data of the validated participant, 

(See Dahm, col.2, lines 39-47: “Some embodiments may include enrollment and administration of a savings plan. In some embodiments, enrollment into the retirement plan may be deferred by enrollment into the savings plan based on eligibility. Other embodiments may include a snooze function to enable temporary cessation of participation in a plan. Further embodiments may include a savings nudge function to communicate savings advice to users based on events, such as a pay increase for example.”)

(See Dahm, Figures 34 and 35, and descriptions thereof in col.21, lines 2-11:
“FIG. 34 is a view of a display of the exemplary GUI shown in FIG. 33 with user input being provided for selecting a view of performance for a first retirement savings account associated with a retirement plan of the user.”
“FIG. 35 is a view of a display of the exemplary GUI shown in FIG. 33 with indicia being displayed to a user in response to movement of a pointer along a graphic of the GUI.”)

sending a call-to-action message to a display of the client computing device associated with the validated participant based on analyzing of the plurality of data sources of the validated participant including the payroll data savings percentage and the retirement account data associated with the validated participant, wherein the call-to-action message includes advice including changes to the payroll data savings percentage and a one-click input comprised of a web button or hyperlink for accepting the advice for display on the client computing device display;
receiving feedback as result of accepting the advice with a one-click input from the user input associated with the validated participant based on the call-to- action message;
upon receiving feedback, automatically implementing advice for the validated participant by automatically communicating with the at least financial service provider (FSP) and at least one banking service provider (BSP) based on the feedback from the validated participant;

(See Dahm, col.14, lines 43-54: “In some embodiments, the host system can be configured to determine when the user has received an increase in annual income and is also configured to send at least one message to a computer device associated with the user in response to determining that the user has received the increase in annual income. Each message can include savings nudge information and a link that is actuatable for establishing a connection with the host system. The link can be configured such that actuation of the link results in a connection being between the host system by the computer device associated with the user that is utilized to actuate the link.”)

(See Dahm, col.64, lines 9-33: “Savings Nudge Feature[:] The host system 2 can also be configured to communicate nudges such as notices about certain events and/or notices of information to a user to attempt to have the user save more money in his or her retirement account upon detection of events relating to the user's income. For instance, when the host system 2 receives information indicating the user has received a raise or a promotion, the host system can provide information to the user's computer device to suggest that the user suggest increasing a contribution to the retirement account. Such a nudge can be provided in a window to be displayed to the user when the user logs in to his or her account the first time after such a pay raise or promotion occurs. Such a nudge can be displayed as the nudge 197 shown in FIGS. 24A and 24B, for example. The host system 2 can learn of such information from an employer computer device and communicate with the user's computer device when the user attempts to utilize the host system 2 after the host system 2 has received such promotion or pay increase related information. The host system 2 can also be configured to send the user an email, text message, or other type of communication to provide such a nudge. Such text messages or emails can include a link to access the user's account for making such a contribution change or other type of change as suggested in the nudge.”)

at least one application programming interface electronically communicating with the at least one gateway server and adapted to communicate bilaterally with a participant application being executed on the client computing device.

(See Dahm, col.64, lines 9-33: “Savings Nudge Feature[:] The host system 2 can also be configured to communicate nudges such as notices about certain events and/or notices of information to a user to attempt to have the user save more money in his or her retirement account upon detection of events relating to the user's income. For instance, when the host system 2 receives information indicating the user has received a raise or a promotion, the host system can provide information to the user's computer device to suggest that the user suggest increasing a contribution to the retirement account. Such a nudge can be provided in a window to be displayed to the user when the user logs in to his or her account the first time after such a pay raise or promotion occurs. Such a nudge can be displayed as the nudge 197 shown in FIGS. 24A and 24B, for example. The host system 2 can learn of such information from an employer computer device and communicate with the user's computer device when the user attempts to utilize the host system 2 after the host system 2 has received such promotion or pay increase related information. The host system 2 can also be configured to send the user an email, text message, or other type of communication to provide such a nudge. Such text messages or emails can include a link to access the user's account for making such a contribution change or other type of change as suggested in the nudge.”)

However, under a conservative interpretation of Dahm, it could be argued that Dahm does not explicitly teach the italicized portions below, which are taught by Eftekhari:
a secure switch operable to communicate bilaterally with at least one financial service provider (FSP) and at least one banking service provider (BSP); and 
at least one gateway server electronically communicating with the secure switch and including a processor and a memory communicatively coupled to the processor, the memory storing instructions executable by the system to perform operations, the operations comprising: 

(See Eftekhari, para. [0022]: “FIG. 1 shows a diagram of a system in accordance with one or more embodiments of the invention. As shown in FIG. 1, the system (100) includes a Tax Server (102) with an Inference Engine (104) including one or more inference rules (106) and one or more interview questions (111), a Data Import Service (105), a Tax Calculation Service (107), a Data Repository (108), and an E-file Service (109) in accordance with one or more embodiments of the invention. In one or more embodiments of the invention, the system (100) further includes a Tax Data Source A (110A) and a Tax Data Source N (110N), as well as a Client Device A (112A) and a Client Device N (112N) with a Tax Preparation Application A (114A) and a Tax Preparation Application N (114N), respectively. Each of the aforementioned components of FIG. 1 is discussed below.”)

(See Eftekhari, para. [0023]: “The Tax Server (102) may be any device with a processor and a memory including, but not limited to, a server, a desktop computer, a laptop computer, a smart phone, etc. In one or more embodiments of the invention, the Tax Server (102) is in the form of the computer system shown in FIG. 7 and described below. In one or more embodiments of the invention, the Tax Server (102) is communicatively connected with tax data sources (i.e., Tax Data Source A (110A) and Tax Data Source N (110N)) and client devices (i.e., Client Device A (112A) and Client Device N (112N)). The Tax Server (102) may be communicatively connected using any wired or wireless connection including, but not limited to, a Local Area Network (LAN), a Wide Area Network (WAN), the Internet, telephone networks (e.g., PSTN), and/or any other suitable communication medium.”)

The Examiner interprets that Eftekhari’s “Tax Server (102)” corresponds to the claimed “gateway server”, and that the connection between said server and Eftekhari’s “tax data sources (i.e., Tax Data Source A (110A) and Tax Data Source N (110N))” correspond to the claimed “secure switch”.

It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to include in the system and method for projecting and establishing a savings practice for a prospective retirement plan participant, as taught by Dahm above, with a method for providing tax advice, as further taught by Eftekhari above, because contributions to 401(k) plans and the number of exemptions claimed on the W-4 form are issues that are common to both employee benefit plan administration and to tax advice.  
However, under a conservative interpretation of Dahm and Eftekhari, it could be argued that Dahm and Eftekhari do not explicitly teach the italicized portions below, which are taught by Weeresinghe:
initiating a one-time or recurring transaction from the at least one banking service provider (BSP) by streamlining a Know-Your-Customer (KYC) process using known data of the validated participant, the known data of the validated participant including financial data of the validated participant available as a financial advisor of the validated participant and authority data from the validated participant,

(See Weeresinghe, para. [0033]: “Each time the user desires to login or otherwise utilize the resources/services of an institution, current biometric indicia are captured, and at least some is compared against the baseline biometric indicia in the secured digital wallet. In response to a match, the software solution provides an indication to the institution that the user is indeed who they claim to be. If the institution requires information or documents of the user, the institution may be provided unique digital identity token (e.g., a KYC token or Asset token) using which they may access information or documents stored in the secured digital wallet.”)

identifying transactions-in-progress of the validated participant, the transactions-in-progress of the validated participant comprising when funds are in-transition between the at least one financial service provider (FSP) and the at least one banking service provider (BSP); and

(See Weeresinghe, para. [0048]: “FIG. 5 is a flow diagram of an example sequence of steps for transaction verification using the example architecture of FIG. 1. Such transaction verification may be for incoming or outgoing transactions (e.g., financial, e-commerce, etc.) to prevent fraud. At step 505, the user initiates a transaction using an app or webpage in a browser on the user electronic device. At a subsequent time, at step 510, the institution (e.g., using software executing on an institution server) performs internal verification procedures. If the internal verification procedures are not passed, the transaction is aborted at step 590. As part of step 590, a transaction failure notification may be displayed in the app or webpage in the browser on the user electronic device.”)

sending a transition notification to the validated participant using the identifying transactions-in-progress of the validated participant using the participant application being executed on the client computing device, the transition notification comprising a call-to-action message to the validated participant about the transactions-in-progress before the transactions are completed; and 

(See Weeresinghe, para. [0055]: “At step 555, the user app 120 prompts the user to enter an alphanumeric passcode. At step 560, the alphanumeric passcode is compared to the alphanumeric passcode in the user's secured digital wallet. If there is a match, the biometric service 150 provides an indication to the institution (e.g., to software executing on an institution server) that the user is verified, and execution proceeds to step 595, where the transaction is performed by the institution. As part of step 595, a transaction success notification may be displayed in the app or webpage in the browser on the user electronic device. If not, an indication is provided to the institution (e.g., to software executing on an institution server) that the transaction should be aborted due to failed user verification. Execution proceeds to step 590, where the transaction is aborted, and a transaction failure notification potentially displayed in the app or webpage in the browser on the user electronic device.”)

(See Weeresinghe, para. [0056]: “The transaction verification of the biometric identity verification and protection software solution may be adapted to enable real-time anti-money laundering compliance. Each incoming and outgoing transaction may require identity verification, across multiple institutions. Institutions may define a transaction limit for each identity. Once the transaction limit is reached, the user app 120 may present a prompt that supporting documentation is required. The user may then utilize the user app 120 to capture copies of supporting documents and upload the copies of supporting documents via the user API 175 and blockchain, to be stored as a verification block in their secured digital wallet in the blockchain 194. The document verification service 160 compares information in the supporting document (e.g., name, date of contract, counter party, etc.) with details of the transaction, and shares results with the institution (e.g., with software executing on an institution server). The institution may permit the transaction, prevent the transaction, or perform further anti-money laundering compliance checks to reach a determination.”)

The Examiner interprets that Weeresinghe’s “claim inquiry data” and “play scripts & solutions” correspond to the claimed “Know-Your-Customer (KYC) process”.

It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to include in the system and method for projecting and establishing a savings practice for a prospective retirement plan participant, as taught by Dahm above, and a method for providing tax advice, Eftekhari above, with the Real-time KYC verification and anti-fraud prevention as taught by Weeresinghe, because Weeresinghe “operates as a central source of real-time KYC verification and anti-fraud prevention”. (See Weeresinghe’s [0009]).
In regards to claim 2, 
2. The system of claim 1, wherein the automatically implementing advice for the validated participant by automatically communicating with at least one of the at least one financial service provider (FSP) and the at least one banking service provider (BSP) comprises:
sending an automatically implement advice for the participant file to the at least one financial service provider (FSP);
receiving an automatically implemented advice for the participant confirmation file from the at least one financial service provider (FSP);
sending the automatically implement advice for the participant file to the at least one banking service provider (BSP), and
updating a transaction status of the validated participant using the participant application being executed on the computing device.

(See Dahm, col.64, lines 9-33: “Savings Nudge Feature[:] The host system 2 can also be configured to communicate nudges such as notices about certain events and/or notices of information to a user to attempt to have the user save more money in his or her retirement account upon detection of events relating to the user's income. For instance, when the host system 2 receives information indicating the user has received a raise or a promotion, the host system can provide information to the user's computer device to suggest that the user suggest increasing a contribution to the retirement account. Such a nudge can be provided in a window to be displayed to the user when the user logs in to his or her account the first time after such a pay raise or promotion occurs. Such a nudge can be displayed as the nudge 197 shown in FIGS. 24A and 24B, for example. The host system 2 can learn of such information from an employer computer device and communicate with the user's computer device when the user attempts to utilize the host system 2 after the host system 2 has received such promotion or pay increase related information. The host system 2 can also be configured to send the user an email, text message, or other type of communication to provide such a nudge. Such text messages or emails can include a link to access the user's account for making such a contribution change or other type of change as suggested in the nudge.”)

In regards to claim 8, 
8. The system of claim 1, wherein the one-time or recurring transaction from the at least one banking service provider (BSP) comprises at least one or more of: opening a savings account in a name of the validated participant at the at least one financial service provider (FSP) using funds transferred by the at least one banking service provider (BSP) and establishing a one-off or recurring withdrawal from a checking account of the validated participant.

(See Weeresinghe, para. [0040]: “Once onboarding is complete, the user may utilize the user app 120 to perform a number of actions, including logging into an account at an institution, verifying incoming or outgoing transactions at the institution, etc. Further, institution personnel may use the institution app 130 to perform a variety of actions.”)

(See Weeresinghe, para. [0048]: “FIG. 5 is a flow diagram of an example sequence of steps for transaction verification using the example architecture of FIG. 1. Such transaction verification may be for incoming or outgoing transactions (e.g., financial, e-commerce, etc.) to prevent fraud. At step 505, the user initiates a transaction using an app or webpage in a browser on the user electronic device. At a subsequent time, at step 510, the institution (e.g., using software executing on an institution server) performs internal verification procedures. If the internal verification procedures are not passed, the transaction is aborted at step 590. As part of step 590, a transaction failure notification may be displayed in the app or webpage in the browser on the user electronic device.”)

The Examiner interprets that Weeresinghe’s “incoming and outgoing transactions” refer to deposits to and withdrawals from an account. 

In regards to claim 9, it is rejected on the same grounds as claim 1, except that claim 9 recites “a mobile device associated with a prospective participant” instead of “a computing device associated with a prospective participant” recited in claim 1, and claim 9 recites “at least one investment service provider (ISP) and at least one payroll service provider (PSP)” instead of “at least financial service provider (FSP) and at least one banking service provider (BSP)” recited in claim 1. 
In regards to claim 10, it is rejected on the same grounds as claim 2. 
In regards to claims 16-18, they are respectively rejected on the same grounds as claims 8-10. 
In regards to claim 21,
21. (New) The system of claim 1, wherein the one-click of the web button or hyperlink communicates with the gateway server.

(See Dahm, col.64, lines 9-33: “Savings Nudge Feature[:] The host system 2 can also be configured to communicate nudges such as notices about certain events and/or notices of information to a user to attempt to have the user save more money in his or her retirement account upon detection of events relating to the user's income. For instance, when the host system 2 receives information indicating the user has received a raise or a promotion, the host system can provide information to the user's computer device to suggest that the user suggest increasing a contribution to the retirement account. Such a nudge can be provided in a window to be displayed to the user when the user logs in to his or her account the first time after such a pay raise or promotion occurs. Such a nudge can be displayed as the nudge 197 shown in FIGS. 24A and 24B, for example. The host system 2 can learn of such information from an employer computer device and communicate with the user's computer device when the user attempts to utilize the host system 2 after the host system 2 has received such promotion or pay increase related information. The host system 2 can also be configured to send the user an email, text message, or other type of communication to provide such a nudge. Such text messages or emails can include a link to access the user's account for making such a contribution change or other type of change as suggested in the nudge.”)

(See Dahm, col.14, lines 43-54: “In some embodiments, the host system can be configured to determine when the user has received an increase in annual income and is also configured to send at least one message to a computer device associated with the user in response to determining that the user has received the increase in annual income. Each message can include savings nudge information and a link that is actuatable for establishing a connection with the host system. The link can be configured such that actuation of the link results in a connection being between the host system by the computer device associated with the user that is utilized to actuate the link.”)




Response to Arguments
Re: Claim Rejections - 35 USC § 101
Applicant's amendments to the independent claims 1, 9, and 17, and addition of new claim 21, necessitated the new 35 USC § 101 grounds of rejection presented in this Office action. 

Re: Claim Rejections - 35 USC § 103
Applicant's amendments to the independent claims 1, 9, and 17, and addition of new claim 21, necessitated the new 35 USC § 103 grounds of rejection presented in this Office action. 
In regards to Applicant’s 35 USC § 103 arguments regarding the Eftekhari reference on page 24 of the Remarks filed on March 28, 2022, the features discussed in those arguments are now rejected under the Dahm reference. 
The 35 USC § 103 rejections of dependent claims 3-6, 11-14, 19, and 20 have been withdrawn, because the newly cited combination of references fails to teach the newly recited feature of “a first participant feedback timestamp” in combination with the other claimed features.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2015/0262307 A1 to Krueger et al.  See Abstract:
A computer system generally concerning systems, methods and apparatus related to financial management and reporting including a data storage device comprising participants, acceptable risk, accounts, financial vehicles, assets, income streams, funds, fiduciaries, sponsors, and administrators data and criteria, service items, notification, communication and history. The system is designed to receive information comprising participant data, including investment risk criteria, investment information, participant assets, anticipated income streams and produce multiple outputs dependent on factors comprising future applied criteria such as goal dates, inflation, expected contribution rates so as to assist in selection of appropriate financial vehicles for long-term retirement savings, document the available alternatives, participant information, risk attributes, information received and projections, facilitate required communications, educational opportunities and document users interactions and selections. The system is designed to facilitate compliance, document compliance and evaluate compliance with fiduciary duties and related matters.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications should be directed to Examiner Ayal Sharon, whose telephone number is (571) 272-5614, and fax number is (571) 273-1794.  The Examiner can normally be reached from Monday to Friday between 9 AM and 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Sincerely,

/Ayal I. Sharon/
Examiner, Art Unit 3695

July 5, 2022